Title: To James Madison from William Bell, 2 July 1804 (Abstract)
From: Bell, William
To: Madison, James


2 July 1804, Philadelphia. “I received your esteemed favor of the 21 May enclosing me Mr Wm Willis’s Bill on yourself for $203.47 with your reasons for not accepting the same. Having since received the second of Exchange regularly endorsed to me and finding that Mr Willis was in Boston I sent it by a friend of mine to demand payment of him and at the same time gave him your reasons for not paying it.
“I have received a letter from Mr Willis dated the 21 June in which he gives me hopes of its now being duly honored, from his explanation of the transaction and affidavit annexed to the truth of it which he has sent you as appears by a Copy of his letter to you the 21 Ulto. handed me. I beg leave to trouble you again on the same subject and enclose you the Bill which if admissable you will have the goodness to accept and return me, if inadmissable you will also return it.
“I am sorry to be so troublesome, but it is a duty I owe to my friend in Cadiz (to whom it belongs) to obtain payment and I flatter myself circumstanced as I am that you will readily excuse it.”
